          Case 3:00-cr-00071-RP Document 218 Filed 07/14/20 Page 1 of 17




                              IN THE UNITED STATES DISTRICT COURT
                               FOR THE SOUTHERN DISTRICT OF IOWA

                                                 *
UNITED STATES OF AMERICA,                        *
                                                 *          3:00-CR-00071
        Plaintiff,                               *
                                                 *
        v.                                       *
                                                 *
JUAN LEDEZMA-RODRIGUEZ,                          *          ORDER GRANTING
                                                 *          COMPASSIONATE RELEASE
        Defendant.                               *
                                                 *

        Before the Court is Defendant Juan Ledezma-Rodriguez’s renewed Motion for

Compassionate Release, filed on July 1, 2020. ECF No. 216. The Government filed its

Resistance on July 10. ECF No. 217. The matter is fully submitted.

                                        I. BACKGROUND

        Defendant was born in Michoacán, one of Mexico’s western states, in 1973. ECF

No. 146 ¶ 69. He exhausted available education opportunities with the sixth grade, id. ¶ 82, and

unlawfully came to the United States around 1990, ECF No. 201-1 at 2. He thrice returned after

deportation. ECF No. 146 ¶ 65. He married a woman in Oregon and fathered three children

with her. Id ¶ 72–73.

        In the late 1990s, Defendant supplied methamphetamine and cocaine to some Iowans. Id.

¶ 7. He was a non-violent, low-level offender with no ties to large-scale criminal organizations

or drug cartels. ECF No. 201-1 at 2–3. What distinguished Defendant from the many others

appearing before the Court under similar circumstances was that statute required he spend the

rest of his life in prison.
           Case 3:00-cr-00071-RP Document 218 Filed 07/14/20 Page 2 of 17




       The Government charged Defendant in a 2001 seven-count superseding indictment with

violations of immigration, firearm, and drug laws.1 ECF No. 146 ¶ 1. The Government also

filed two notices under 21 U.S.C. § 851 for prior minor drug convictions.2 Id. ¶ 4. The jury

convicted on four counts. Id. ¶ 3. Because of the prior two § 851 notices, the Court sentenced

Defendant to life imprisonment, as statutorily required. Id. ¶ 4; see also ECF No. 201-1 at 1.

       The Court has not hidden its conclusion that Defendant’s sentence was “manifestly

unjust.” ECF No. 201 at 4. In 2016, the Court wrote a letter in support of clemency. Id. at 1. In

2017, it urged the U.S. Attorney to move to vacate Defendant’s convictions under United States

v. Holloway, 68 F. Supp. 3d 310 (E.D.N.Y. 2014). ECF No. 201 at 4. The Court supported such

remedies because Defendant would face a mandatory minimum of just fifteen years if prosecuted

today. See 21 U.S.C. § 841 (b)(1)(A); 18 U.S.C. § 924(c).

       This discrepancy is a purely arbitrary by-product of the points in time at which the
       offense conduct was prosecuted and Defendant was sentenced; it has no basis in the
       offense conduct itself, in the character of the Defendant, or even in the policy goals
       of sentencing espoused by our criminal justice system.

Id.

       Circumstances and law have changed more, still, in 2020. The virus known as COVID-

19 has killed more than 135,000 Americans and infected more than 3.3 million in a few months.

Mortality Analysis, Johns Hopkins U. & Med. (July 13, 2020, 5:51 AM),

https://coronavirus.jhu.edu/data/mortality. “At this time, there is no known cure, no effective

treatment, and no vaccine. Because people may be infected but asymptomatic, they may

unwittingly infect others.” S. Bay United Pentecostal Church v. Newsom, 140 S. Ct. 1613 (2020)


       1
          Defendant had negotiated a plea agreement with the Government. ECF No. 146 ¶ 2. However,
following a dispute between the parties, the Court reinstated Defendant’s not guilty plea. Id. ¶¶ 2–3.
        2
          In 1990, Defendant received a sixty-day sentence for cocaine delivery/manufacture when he was
seventeen. ECF No. 146 ¶¶ 4, 57. Defendant received another thirty-day sentence for cocaine delivery in
1991. Id. ¶¶ 4, 59


                                                  2
         Case 3:00-cr-00071-RP Document 218 Filed 07/14/20 Page 3 of 17




(Roberts, C.J., concurring). The virus is “devastating to those unfortunate enough to contract it.

It attacks the nose, throat, and lungs of its victims, resulting in effects ranging from flu-like

symptoms, to pneumonia, to acute respiratory disease, to death.” Wilson v. Williams, 961 F.3d

829, 845 (6th Cir. 2020) (Cole, C.J., concurring in part and dissenting in part).

       We limit access to courts, schools, churches, theaters, and “non-essential” businesses—

places where there are too many people and too little space to keep the virus from spreading.

That sounds a lot like federal prison. Already “tinderboxes for infectious disease,” prisons now

are even more dangerous than we typically accept. United States v. Rodriguez, No. 2:03-CR-

00271-AB-1, 2020 WL 1627331, at *1 (E.D. Pa. Apr. 1, 2020). At least 2938 inmates and 242

Federal Bureau of Prisons (BOP) employees have “open” and “confirmed” cases. COVID-19

Cases, Fed. Bureau Prisons (July 13, 2020), https://www.bop.gov/coronavirus/. Ninety-four

inmates and an employee have died. Id. Meanwhile, 5140 inmates and 615 staff have had the

virus but recovered. Id. Although no inmates at USP Lee in Pennington Gap, Virginia, have yet

tested positive, two employees have open and confirmed cases. Id.

       It is hard to compare these numbers to those for the United States at large. This is so

because it remains unclear when the BOP tests inmates or employees. See BOP Implementing

Modified Operations, Fed. Bureau Prisons, https://www.bop.gov/coronavirus/covid19_status.jsp

(last visited July 13, 2020) (describing inmate screening procedures). The BOP screens staff

through “self-reporting and temperature checks.” Id.

       The BOP indeed faces a daunting task. It has undertaken emergency measures to halt the

virus’s spread. Id. Social visits are cancelled, prisoner movement is limited, and legal visits are

suspended subject to exception. Id. At the same turn, it is unclear what the future holds as states




                                                   3
         Case 3:00-cr-00071-RP Document 218 Filed 07/14/20 Page 4 of 17




grapple with the virus’s resurgence. E.g., Arian Campo-Flores et al., U.S. Policy Patchwork

Spurs New Covid Surge, Wall St. J., July 10, 2020, A1.

       There is another difference between the time of Defendant’s prior post-conviction

motions and now: Congress granted district courts power to hear compassionate release motions

directly from defendants. See 18 U.S.C. § 3582(c)(1)(A); United States v. Brown, 411 F. Supp.

3d 446, 448 (S.D. Iowa 2019). On June 1, 2020, Defendant, through counsel, requested

compassionate release from his warden. ECF No. 216-1 at 3. He argued (1) the fact he would

not have received his life sentence under modern law; (2) his twenty years incarcerated; (3) his

rehabilitation; (4) his need to care for his gravely ill mother; and (5) his risk of catching COVID-

19 in prison constituted extraordinary and compelling reasons justifying release. Defendant

acknowledged he would be deported following release. Id.

       Defendant then filed the present Motion. ECF No. 216. The Government argues

Defendant failed to present “extraordinary and compelling reasons” for release. ECF No. 217.

However, citing this Court’s prior rulings on compassionate release motions and the “facts of

this case,” the Government declined to make or “repeat” any specific arguments. Id.

                                          II. ANALYSIS

       The First Step Act of 2018 amended numerous provisions of the U.S. Code to promote

rehabilitation of prisoners and unwind decades of mass incarceration. Cong. Research Serv.,

R45558, The First Step Act of 2018: An Overview 1 (2019). Congress designed the statute at

issue here, § 3582(c)(1)(A), for “Increasing the Use and Transparency of Compassionate

Release.” § 603(b), 132 Stat. at 5239. This provision allows defendants, for the first time, to

petition district courts directly for compassionate release. Id. Under the old regime, defendants

could petition only the BOP Director, who could then make a motion, at his or her discretion, to




                                                 4
            Case 3:00-cr-00071-RP Document 218 Filed 07/14/20 Page 5 of 17




the district court. See U.S. Sentencing Guidelines Manual § 1B1.13 cmt. n.4 (U.S. Sentencing

Comm’n 2018) [hereinafter U.S.S.G.]. The Director rarely did so. Hearing on Compassionate

Release and the Conditions of Supervision Before the U.S. Sentencing Comm’n (2016) (statement

of Michael E. Horowitz, Inspector General, Dep’t of Justice).

                                              A. Exhaustion

        The First Step Act’s gate-keeping provision created two ways for a defendant to bring a

compassionate release motion to a district court. The defendant may file a motion after he “has

fully exhausted all administrative rights to appeal a failure of the [BOP] to bring a motion on the

defendant’s behalf or the lapse of 30 days from the receipt of such a request by the warden of the

defendant’s facility, whichever is earlier.” § 3582(c)(1)(A) (emphasis added).

        Here, Defendant satisfied the gate-keeping provision because thirty days have passed

since the BOP received his request.3 ECF No. 216-1. The Court may address the merits.

                               B. Extraordinary and Compelling Reasons

        Compassionate release provides a path for defendants with “extraordinary and

compelling reasons” to leave prison early. § 3582(c)(1)(A)(i). Such a sentence reduction must

comply with the 18 U.S.C. § 3553(a) factors and “applicable policy statements issued by the

Sentencing Commission.” § 3582(c)(1)(A).

    1. Definitions

        Congress never defined what constitutes “extraordinary and compelling.” See 28 U.S.C.

§ 994(t). Instead, Congress directed the Sentencing Commission to promulgate “the criteria to

be applied and a list of specific” extraordinary and compelling examples. Id. Before the First




        3
          To the extent the Government’s resistance addresses any specific arguments, it does so on
substantive, rather than procedural, grounds. See ECF No. 217 at 1.


                                                    5
           Case 3:00-cr-00071-RP Document 218 Filed 07/14/20 Page 6 of 17




Step Act, the Commission provided just three: terminal illness, an elderly inmate’s rapidly

declining health, and care for dependent family members. U.S.S.G. § 1B1.13 cmt. n.1.

       The Commission also provided a catch-all provision that allows the BOP Director to

determine “there exists in the defendant’s case an extraordinary and compelling reason other

than, or in combination with, the” examples described above. Id. § 1B1.13 cmt. n.1(D). That

still begs the question: what is extraordinary and compelling?

       Congress and the Commission gave only two guideposts. Extraordinary and compelling

reasons “need not have been unforeseen at the time of sentencing.” Id. § 1B1.13 cmt. n.2. For

example, just because a judge believes a defendant will dramatically improve himself while

incarcerated, that does not mean she cannot deem such improvement extraordinary and

compelling. And although “[r]ehabilitation of the defendant alone shall not be considered an

extraordinary and compelling reason,” its mention by Congress indicates rehabilitation may be

considered with other factors. § 994(t) (emphasis added); see also U.S.S.G. § 1B1.13 cmt. n.3.

       Courts otherwise are left to themselves because the Commission never updated its policy

statement for the First Step Act.4 Rather, the outdated policy statement still assumes

compassionate release “may be granted only upon motion by the Director of the Bureau of

Prisons.” U.S.S.G. § 1B1.13 cmt. n.4. This left district courts in a conundrum. On the one

hand, Congress said it wished to “[i]ncreas[e] the [u]se . . . of [c]ompassionate [r]elease,”

§ 603(b), 132 Stat. at 5239, by allowing district courts to grant petitions “consistent with

applicable policy statements” from the Commission, § 3582(c)(1)(A) (emphasis added). On the



       4
         The Commission cannot amend its guidelines until it again has four voting commissioners.
United States v. Cantu, 423 F. Supp. 3d 345, 348 n.1 (S.D. Tex. 2019) (quoting United States v.
Handerhan, No. 1:10-CR-00298, 2019 WL 1437903, at *1 n.4 (M.D. Pa. Apr. 1, 2019)). The
Commission still has only two voting members. About the Commissioners, U.S. Sentencing Comm’n,
https://www.ussc.gov/commissioners (last visited July 13, 2020).


                                                  6
         Case 3:00-cr-00071-RP Document 218 Filed 07/14/20 Page 7 of 17




other hand, the Commission has not made the policy statement for the old regime applicable to

the new one.

       Many courts, including this one, have concluded this means the Commission lacks an

applicable policy statement regarding when a court can grant compassionate release. United

States v. Brown, No. 4:05-CR-00227-1, 2020 WL 2091802, at *6 (S.D. Iowa Apr. 29, 2020),

appeal dismissed following government request, No. 20-2053 (8th Cir. June 16, 2020); United

States v. Haynes, No. 93 CR 1043 (RJD), 2020 WL 1941478, at *14 (E.D.N.Y. Apr. 22, 2020)

(citing thirteen such cases). In the absence of an applicable policy statement, these courts

conclude “the Court can determine whether any extraordinary and compelling reasons other than

those delineated in U.S.S.G. § 1B1.13 cmt. n.1(A)–(C) warrant granting relief.” Cantu, 423 F.

Supp. 3d at 352; see also United States v. Fox, No. 2:14-CR-03-DBH, 2019 WL 3046086, at *3

(D. Me. July 11, 2019) (treating “the previous BOP discretion to identify other extraordinary and

compelling reasons as assigned now to the courts”). The result is that the district court can

consider anything—or at least anything the BOP could have considered—when assessing a

defendant’s motion. This now “appears to be the majority position.” United States v. Scott,

No. 17-CR-156, 2020 WL 2508894, at *8 (E.D. Wis. May 15, 2020).

       The Government continues to reject this view. ECF No. 217. Hearing no persuasive

arguments to the contrary, the Court continues to embrace it. See United States v. Jacobs,

No. 4:19-CR-00149, 2020 WL 3637625, at *4 (S.D. Iowa July 2, 2020); United States v. Clark,

No. 4:08-CR-00096, 2020 WL 3395540, at *4 (S.D. Iowa June 17, 2020); United States v.

O’Neil, No. 3:11-CR-00017, 2020 WL 2892236, at *5 (S.D. Iowa June 2, 2020); United States v.

Stephenson, No. 3:05-CR-00511, 2020 WL 2566760, at *4 (S.D. Iowa May 21, 2020). In sum, if

the First Step Act is to increase the use of compassionate release as intended, the most natural




                                                 7
         Case 3:00-cr-00071-RP Document 218 Filed 07/14/20 Page 8 of 17




reading of § 3582(c) is that the district court assumes the same discretion as the BOP Director

when it considers a compassionate release motion properly before it.

   2. Defendant’s Extraordinary and Compelling Reasons

       a. Sentencing Disparity

       Several courts, including this one, have concluded that drastic sentencing disparities

created by sentencing law reforms can be an extraordinary and compelling reason supporting

release. Brown, 2020 WL 2091802, at *8 (holding changes to mandatory minimum sentence

calculations for violations of 18 U.S.C. § 924(c) constitute one of several extraordinary and

compelling reasons); United States v. McPherson, No. CR94-5708RJB, 2020 WL 1862596, at *5

(W.D. Wash. Apr. 14, 2020) (“It is extraordinary that a civilized society can allow this to happen

to someone who, by all accounts, has long since learned his lesson.”); United States v. Wade,

No. 2:99-CR-00257-CAS-3, 2020 WL 1864906, at *4 (C.D. Cal. Apr. 13, 2020); United States v.

Maumau, No. 2:08-CR-00758-TC-11, 2020 WL 806121, at *5 (D. Utah Feb. 18, 2020)

(considering § 924(c) amendments); United States v. Urkevich, No. 8:03CR37, 2019 WL

6037391, at *4 (D. Neb. Nov. 14, 2019) (“A reduction in his sentence is warranted by

extraordinary and compelling reasons, specifically the injustice of facing a term of incarceration

forty years longer than Congress now deems warranted for the crimes committed.”), appeal

dismissed following government request, No. 20-1603 (8th Cir. Apr. 1, 2020).

       Here, as the Court has long maintained, Defendant’s life sentence for low-level, non-

violent drug trafficking “would be laughable if only there w[as not a] real p[erson] on the

receiving end.” Holloway, 68 F. Supp. 3d at 312; see also ECF No. 201. Defendant only faced a

mandatory life sentence because the Government chose to flag two prior drug convictions under

§ 851. These prior convictions were incredibly minor—Defendant served a combined ninety




                                                 8
            Case 3:00-cr-00071-RP Document 218 Filed 07/14/20 Page 9 of 17




days for the two offenses—yet they were sufficient to trigger a mandatory life sentence under a

more draconian version of § 841. § 841(b)(1)(A) (2000).

        Congress has since made drastic changes to the law. Now, only a “serious drug felony”

for which the defendant served more than a year of imprisonment can trigger an enhanced

penalty under § 841(b)(1)(A). See § 841(b)(1)(A) (2018); 21 U.S.C. § 802(57). Because

Defendant served less than a year for each offense, neither would qualify.5 See ECF No. 146

¶¶ 57, 59. Thus Defendant would only face a mandatory minimum of ten years for the

possession of methamphetamine with the intent to distribute not life. Combined with the

mandatory minimum of five years to be served consecutively under § 924(c), Defendant’s total

mandatory minimum would be just fifteen years of imprisonment. Defendant has been in federal

custody since March 2000. ECF No. 14.

        More importantly, a life sentence is objectively inhumane here. Yes, Defendant had a

habit of selling narcotics in his teens and twenties. He also snuck into the United States multiple

times. But he is hardly alone on either front, and most people guilty of similar crimes do not

face life in prison. U.S. Sentencing Comm’n, Life Sentences in the Federal System 4 (2015)

(finding “a life sentence is rare in drug trafficking cases, having been imposed in less than one-

third of one percent of all drug trafficking cases” in 2013). The Court agrees with Defendant:

there is not a district judge in this country who would see Defendant’s record and conclude a life

sentence is appropriate. The Court understands the importance of finality in criminal

proceedings. Even so, justice has a role, too. The fact Defendant received a mandatory life

sentence for a low-level drug crime is “extraordinary” in itself. § 3582(c)(1)(A)(i).




        5
         And even if Defendant had two prior convictions for a “serious drug felony,” as required under
modern law, the mandatory minimum would be just twenty-five years. § 841(b)(1)(A) (2018).


                                                   9
         Case 3:00-cr-00071-RP Document 218 Filed 07/14/20 Page 10 of 17




       The Court is sensitive to the fact that retroactivity for sentencing calculations generally is

the Legislature’s province. But Congress already demonstrated how factors that cannot be an

“extraordinary and compelling reason” alone can still be considered with other factors. See

§ 994(t). And if this is so, it is hard to argue that the unfairness of keeping a man in prison for

decades more than if he had committed the same crime today is anything other than compelling.

This is especially so when Defendant almost certainly would have completed his term of

imprisonment by now if sentenced under modern law. Defendant thus presents an “extraordinary

and compelling reason[]” for a sentence reduction under § 3582(c)(1)(A)(i).

       b. Rehabilitation

       Defendant also argues his substantial rehabilitation during twenty years in prison

constitutes a second extraordinary and compelling reason. “Rehabilitation of the defendant

alone shall not be considered” sufficiently extraordinary and compelling to justify compassionate

release. § 994(t) (emphasis added). Yet a “statute should be construed so that effect is given to

all its provisions.” Corley v. United States, 556 U.S. 303, 314 (2009) (quoting Hibbs v. Winn,

542 U.S. 88, 101 (2004)). This means that for the word “alone” to do any work—as it must—the

statute allows courts to consider rehabilitation as part of a compassionate release motion. Thus,

several courts, including this one, have found a defendant’s rehabilitation to be part of the

extraordinary and compelling reasons favoring release. E.g., Brown, 2020 WL 2091802, at *7;

Wade, 2020 WL 1864906, at *5; United States v. Chan, No. 96-CR-00094-JSW-13, 2020 WL

1527895, at *6 (N.D. Cal. Mar. 31, 2020); United States v. Perez, No. 88-10094-1-JTM, 2020

WL 1180719, at *3 (D. Kan. Mar. 11, 2020).

       Here, Defendant provided ample evidence that he is no longer the same person whom this

Court incarcerated two decades ago. Defendant has not incurred a single disciplinary infraction




                                                 10
        Case 3:00-cr-00071-RP Document 218 Filed 07/14/20 Page 11 of 17




since 2014, no small feat in a closely monitored federal prison. ECF No. 208 at 7. This shows

marked improvement—Defendant incurred six minor infractions during his first twelve years

incarcerated. ECF No. 208-1 at 16. The BOP also has since downgraded his security

classification. Id. at 7. He meanwhile obtained the equivalent of a high school diploma in 2016,

id. at 24, and made extensive use of USP Lee’s programming until it was shut down following

prison unrest, see id. at 5–6, 24; ECF No. 208 at 6 n.3.

       The Court realizes convictions littered Defendant’s late teens before his current offense,

committed in his twenties. See ECF No. 146 at ¶¶ 7, 56–60. But, rightly or wrongly, this

country’s criminal justice system is premised on the idea that a person can—and hopefully

will—change after several years locked in prison. The BOP tries to facilitate this through

classes, case managers, reentry programs, time credits, and security classifications. Defendant

appears to offer a success story that cuts in favor of extraordinary and compelling reasons

supporting release.

       c. COVID-19

       The number of courts agreeing that the COVID-19 pandemic constitutes an extraordinary

and compelling reason for release still grows by the day. E.g., United States v. Johnson, No. CR

H-96-176, 2020 WL 3618682, at *3 (S.D. Tex. July 2, 2020); United States v. Young, No. 14-

CR-30024-2, 2020 WL 3605025, at *2 (C.D. Ill. July 2, 2020); United States v. Plank, No. 17-

20026-JWL, 2020 WL 3618858, at *3 (D. Kan. July 2, 2020); United States v. Tillman, No. 12-

CR-2024-CJW-MAR, 2020 WL 3578374, at *5 (N.D. Iowa June 30, 2020); United States v.

Ollie, No. CR 1:12-09, 2020 WL 3469754, at *3 (W.D. Pa. June 24, 2020); United States v.

Williams, No. 06-CR-0143 (WMW/FLN), 2020 WL 3097615, at *2 (D. Minn. June 11, 2020);

United States v. Nazzal, No. 10-20392, 2020 WL 3077948, at *4 (E.D. Mich. June 10, 2020);




                                                11
        Case 3:00-cr-00071-RP Document 218 Filed 07/14/20 Page 12 of 17




United States v. Mason, No. 317CR104CWRLRA3, 2020 WL 3065303, at *2 (S.D. Miss. June

9, 2020); United States v. Conner, No. CR07-4095-LTS, 2020 WL 3053368, at *7 (N.D. Iowa

June 8, 2020); United States v. Moore, No. 3:16-CR-00171-JO, 2020 WL 2572529 (D. Ore. May

21, 2020); United States v. Galloway, No. RDB-10-0775, 2020 WL 2571172 (E.D. Mich. May

21, 2020); United States v. Parker, No. 2:98-cr-00749, 2020 WL 2572525 (C.D. Cal. May 21,

2020); United States v. Schneider, No. 14-CR-30036, 2020 WL 2556354, at *1 (C.D. Ill. May

20, 2020); United States v. Hill, No. 3:19-cr-00038 (JAM), 2020 WL 2542725 (D. Conn. May

19, 2020); United States v. Bright, No. 2:15CR00015-005, 2020 WL 2537508 (W.D. Va. May

19, 2020); United States v. Bischoff, No. 17-cr-196-JD, 2020 WL 2561423 (D.N.H. May 18,

2020); United States v. Cotinola, No. 13-CR-03890-MV, 2020 WL 2526717, at *3 (D.N.M. May

18, 2020); United States v. Rountree, No. 1:12-CR-0308 (LEK), 2020 WL 2610923 (N.D.N.Y.

May 18, 2020); United States v. Bess, No. 16-CR-156, 2020 WL 1940809, at *9 (W.D.N.Y. Apr.

22, 2020); United States v. Smith, No. 12 CR. 133 (JFK), 2020 WL 1849748, at *4 (S.D.N.Y.

Apr. 13, 2020); United States v. Hernandez, No. 18 CR. 834-04 (PAE), 2020 WL 1684062, at *3

(S.D.N.Y. Apr. 2, 2020); Rodriguez, 2020 WL 1627331, at *1; United States v. Jepsen, No. 3:19-

CV-00073(VLB), 2020 WL 1640232, at *5 (D. Conn. Apr. 1, 2020); United States v. Campagna,

No. 16 CR. 78-01 (LGS), 2020 WL 1489829, at *1 (S.D.N.Y. Mar. 27, 2020).

       Defendant’s prison has at least two employees with confirmed, open cases of the virus.

COVID-19 Cases, Fed. Bureau Prisons (July 13, 2020), https://www.bop.gov/coronavirus/. That

certainly is not an outbreak, and the Court trusts the BOP will do everything in its power to

prevent it from becoming one. Even so, the virus has proven maddeningly difficult to contain in

prison facilities. See Moore, 2020 WL 2572529, at *2 (“Some BOP facilities have seen

[outbreaks] grow into hundreds of confirmed cases in a matter of weeks.”). It also is undeniable




                                                12
        Case 3:00-cr-00071-RP Document 218 Filed 07/14/20 Page 13 of 17




that an imprisoned American is more likely to contract COVID-19 than a free one. E.g.,

Timothy Williams et al., Infection Rates Escalate in Prisons, and Fear Among Inmates Does,

Too, N.Y. Times, June 17, 2020, A8. Thus, the presence of a once-in-a-hundred-years pandemic

in and around Defendant’s facility cuts in favor of his release.

       d. Dependent Family Member

       Finally, Defendant argues his ailing mother’s need for his care also presents an

extraordinary and compelling reason for release. The Sentencing Commission’s policy statement

for compassionate release before the First Step Act stated that “family circumstances” could

justify compassionate release in some circumstances. U.S.S.G. § 1B1.13 cmt. n.1(C). As

relevant here, the Commission provided that “incapacitation of the defendant’s spouse or

registered partner when the defendant would be the only available caregiver for the spouse or

registered partner” may provide an extraordinary and compelling reason for release. Following

the First Step Act’s passage, courts have disagreed as to whether this logic extends to ailing

parents. Compare United States v. Bucci, 409 F. Supp. 3d 1, 2 (D. Mass. 2019) (“This Court

sees no reason to discount this unique role simply because the incapacitated family member is a

parent and not a spouse.”), with United States v. Ingram, No. 2:14-CR-40, 2019 WL 3162305, at

*2 (S.D. Ohio July 16, 2019) (“Many, if not all inmates, have aging and sick parents.”).

       Here, Defendant provides medical evidence that his seventy-year-old mother suffers from

diabetes and “has a bad prognosis for life and function.” ECF No. 216 at 2. Defendant also

states that of his seven siblings, see ECF No. 146 ¶ 71, he is the only one who could provide end-

of-life care, ECF No. 216 at 2–3. Although Defendant provides a letter from one sister stating

she cannot care for their mother, ECF No. 216-3, he provides no such evidence for his other six

siblings, some of whom live in Mexico, ECF No. 146 ¶ 71.




                                                 13
        Case 3:00-cr-00071-RP Document 218 Filed 07/14/20 Page 14 of 17




       The Court agrees the need to care for a parent could be sufficient in some circumstances,

but this is not such a case. Defendant did not produce enough evidence that he is the only

available child who can aide his mother. However, because the issue is not dispositive and

additional factfinding would only further delay Defendant’s Motion, the Court need not resolve

the matter. For now, suffice to say that the Court will consider Defendant’s family

circumstances as supportive of release, even if insufficient to justify release on their own.

       When Congress sought to expand compassionate release to more federal inmates, it

recognized the Sentencing Commission’s criteria were inadequate. What is more, even the

Commission realized there would be “extraordinary and compelling” cases that fell outside its

three, narrowly drawn examples. See U.S.S.G. § 1B1.13. Defendant presents such a case. His

draconian life sentence, rehabilitation, exposure to COVID-19, and ailing mother together

constitute extraordinary and compelling reasons for release.

                                         C. § 3553(a) Factors

       The Court also must consider if compassionate release comports with any applicable

§ 3553(a) factors. § 3582(c)(1)(A). The Court’s lodestar is to ensure the sentence is “sufficient,

but not greater than necessary.” § 3553(a). In Defendant’s case, the “nature and circumstances

of the offense”—distributing cocaine and methamphetamine—are serious, if commonplace in the

Southern District of Iowa. § 3553(a)(1). The Court also must assess Defendant as a whole

person. See Koon v. United States, 518 U.S. 81, 113 (1996).

       This was not Defendant’s first conviction. See ECF No. 146 ¶¶ 56–60. But these earlier

convictions occurred in his late teens and mid-twenties. “While age does not excuse behavior, a

sentencing court should account for age when inquiring into the conduct of a defendant.” United

States v. Gall, 374 F. Supp. 2d 758, 762 n.2 (S.D. Iowa 2005), rev’d, 446 F.3d 884 (8th Cir.



                                                 14
            Case 3:00-cr-00071-RP Document 218 Filed 07/14/20 Page 15 of 17




2006), rev’d, 552 U.S. 38 (2007). Defendant now is forty-seven years old, making him about

half as likely to be convicted of a crime as when he was convicted of his latest offense. U.S.

Sentencing Comm’n, The Effects of Aging on Recidivism Among Federal Offenders 23 (2017).

        The “need for the sentence imposed” also appears weaker after two decades of

incarceration. § 3553(a)(2). Defendant already has served five years more than what Congress

has since determined to be minimum punishment for his conduct. See § 841(b)(1)(A) (2018).

The dramatic change in mandatory minimums shows that Congress recognized a life sentence

was unjustifiable for those like Defendant. Defendant admittedly has returned to the United

States unlawfully following previous deportations. Yet these immigration offenses did not

trigger the life sentence—and thus do not weigh on its necessity.

        Given the nature of Defendant’s convictions and non-violent behavior in prison since

2004, ECF No. 208-1, incarceration is not necessary “to protect the public from further crimes of

the defendant.” § 3553(a)(2)(C). The BOP appears to agree that Defendant has made progress.

Defendant entered the BOP with a “high” security classification, which recently was reduced to

“medium.”6 ECF No. 208 at 6. And to the extent there are lingering public safety concerns,

those are mooted by the fact Defendant would be deported following release.

        Admittedly, incarceration may be the only kind of sentence available for a prisoner facing

immediate deportation. § 3553(a)(3). Supervised release is not really an option for someone

who is not allowed to be in the United States, supervised or not. Yet it is worth noting that

deportation is a punishment, too. Defendant, for instance, will not be able to reconnect with

family in Oregon. Although Defendant certainly could attempt to enter the United States’



        6
         The BOP generally gives defendants with life sentences a “high” security classification unless
an administrator waives certain public safety factors. Fed. Bureau of Prisons, Dep’t of Justice, Change
Notice No. 5100.08, CN-1, Inmate Security Designation and Custody Classification ch. 5 at 4, 9 (2019).


                                                   15
           Case 3:00-cr-00071-RP Document 218 Filed 07/14/20 Page 16 of 17




unlawfully again, that would require him to abandon his ailing mother and risk the harsh

consequences that likely would come from another encounter with the American legal system.

       On the other hand, the Sentencing Commission’s Guidelines still counsel in favor of a

longer sentence. ECF No. 208 at 16 (showing the Guidelines range under modern law would

still be 360 months to life plus sixty months). Even so, the Guidelines are advisory and, at least

here, suggest a prison term unjustly inflated because of Defendant’s prior convictions. Nor

would release create an unwarranted sentencing disparity with those “who have been found

guilty of similar conduct.” § 3553(a)(6). If anything, release would lessen an already existent

sentencing disparity: sentences for this case’s codefendants ranged from twenty-seven to 120

months.7 ECF No. 146 at 1. Had the Court not been statutorily barred from giving a more

equitable sentence in 2002, it would have done so.

       A court’s decision does not cease to be an “exercise of reason simply because it is also an

exercise of compassion.” United States v. Likens, 464 F.3d 823, 827 (8th Cir. 2006) (Bright, J.,

dissenting), cited with approval in Gall, 552 U.S. at 52 n.7. The Court grants Defendant’s

Motion for Compassionate Release because it is supported by extraordinary and compelling

reasons as well as the § 3553(a) factors.

                                            D. Release Plan

       Defendant’s remaining term of imprisonment shall be reduced to time served. U.S.

Immigration and Customs Enforcement shall be alerted of the date and time of release.




       7
         Defendant received a role enhancement for giving directions to another member of the
conspiracy, id. ¶ 50, yet other conspiracy members gave directions, too, see id. ¶¶ 23–24.


                                                  16
      Case 3:00-cr-00071-RP Document 218 Filed 07/14/20 Page 17 of 17




                                   III. CONCLUSION

     For the reasons stated herein, Defendant’s Motion for Compassionate Release (ECF No.

216) is GRANTED.

IT IS SO ORDERED.

     Dated this 14th day of July 2020.




                                           17
